No. 99-30487
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-30487
                          Summary Calendar



BRIAN T.,

                                           Plaintiff-Appellant,

versus

DETRA WARD ET AL.,

                                           Defendants,

DETRA WARD; CHERIE SPOONER;
KAREN FLETCHER;

                                           Defendants-Appellees.

                          - - - - - - - - - -
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                         USDC No. 97-CV-162-B
                          - - - - - - - - - -
                             April 5, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Appellant appeals from the district court’s grant of

judgment on the pleadings and summary judgment in favor of the

defendants in his 42 U.S.C. § 1983 complaint.    He argues that

this court’s recent decision in Morris v. Dearborne, 181 F.3d 657



(5th Cir. 1999), is dispositive as this court held in Morris that


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-30487
                                  -2-

the plaintiffs in that case had alleged a violation of the right



to family integrity which was clearly protected by the

Constitution.

     Morris, however, is distinguishable as appellant sued social

workers whose primary duty is to investigate allegations of child

abuse.   The facts of the instant case place it in the center of

the continuum where the State’s interest in protecting children

and a family’s interest in privacy overlap, and the right to

family integrity may properly be characterized as nebulous.

Morris, 181 F.3d at 671.    Accordingly, the defendants may claim

the protection of qualified immunity.

     Appellant’s malicious prosecution claim fails because he was

never prosecuted.     Kerr v. Lyford, 171 F.3d 330, 339 (5th Cir.

1999).   Appellant’s claims of false arrest and false imprisonment

are prescribed.     Pete v. Metcalf, 8 F.3d 214, 218 n.6 (5th Cir.

1993).

     The judgment of the district court is therefore AFFIRMED.